DETAILED ACTION
This action is responsive to the application No. 16/177,685 filed on November 1, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 20, 2020 has been entered.

Claim Status
Claims 1-5, 7-11, and 16 are currently pending and being considered in the Office Action. Claims 6 and 12-15 are cancelled. Claim 16 is newly added.

Claim Objections
Claim 16 is objected to because of the following informalities: 
In claim 16 line 1, it appears that Applicant intended for “the the metal frame” to be --the metal frame--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. Pub # 2015/0349195) of record in view of Scotch (U.S. Pub # 2007/0080362) of record and Chen (U.S. Pub # 2012/0241938).
Regarding independent Claim 1, Yu teaches a light-emitting device comprising:
a growth substrate (Fig. 2G: 101, paragraph [0042]) with at least one light-emitting semiconductor body (Fig. 2A: 131, paragraph [0042]) with an active layer (Fig. 2G: 103, paragraph [0042]) configured to generate light, wherein the at least one light-emitting semiconductor body (131) is epitaxially grown (paragraph [0042]) on a surface of the growth substrate (101); and
a housing comprising a carrier (Fig. 2G: 110, paragraph [0048]) and a cover plate (101) configured to be transparent to the light (although not explicitly recited as transparent, one of ordinary skill in the art would understand that the presence of the reflector layer 107 below the active layer 103 indicates that light is emitted through the cover plate 101), the cover plate (101) being the growth substrate (101).
	Yu is silent with respect to wherein the carrier and the cover plate are connected to each other by a surrounding metal frame and, together with the metal frame, form a hermetically sealed interior space, wherein the at least one light-emitting semiconductor body is arranged inside the interior space, and wherein the carrier has at least two through-connections through which the at least one light-emitting semiconductor body is electrically contactable from an outside.
Scotch discloses a light-emitting device, comprising: 
at least one light-emitting semiconductor body (Fig. 9: 108, paragraph [0034]) with an active layer configured to generate light (paragraph [0020]: “a gallium nitride thin film surface emitter”); and 
a housing comprising a carrier (Fig. 9: 106, paragraph [0034]) and a cover plate (Fig. 9: 102, paragraph [0034]) configured to be transparent to the light (paragraph [0034]),
wherein the carrier (106) and the cover plate (102) are connected to each other by a surrounding metal frame (Fig. 9: 104, paragraph [0034]) and, together with the metal frame (104), form a hermetically sealed interior space (paragraph [0034]: “a hermetic frame, such as a metal frame may seal and bridge between the light transmissive heat sink and the substrate, hermetically sealing the enclosed LED chip”), and
wherein the at least one light-emitting semiconductor body (108) is arranged inside the interior space (enclosed by 102, 104, & 106).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “carrier and the cover plate are connected to each other by a surrounding metal frame and, together with the metal frame, form a hermetically sealed interior space, wherein the at least one light-emitting semiconductor body is arranged inside the interior space” teachings of Scotch to the device of Yu because Scotch discloses in the Abstract that a light transmissive heat sink can double the heat conduction from the LED dies thereby increasing life, or efficiency or luminance or a balance of the three, and in 
	Yu as modified by Scotch is silent with respect to wherein the carrier has at least two through-connections through which the at least one light-emitting semiconductor body is electrically contactable from an outside.
Chen discloses a device comprising:
at least one body (Fig. 1A: 104, paragraph [0021]);
a housing comprising a carrier (Fig. 1A: 108, paragraph [0022]) and a cover plate (Fig. 1A: 102, paragraph [0021]),
wherein the carrier (108) and the cover plate (102) are connected to each other by a surrounding metal frame (Fig. 1A: 106 & 116, paragraphs [0021] & [0022]) and, together with the metal frame (106), form a hermetically sealed interior space (Fig. 1A: 118, paragraph [0024]), and
wherein the carrier (108) has at least two through-connections (Fig. 1A: 124, paragraph [0025]) through which the at least one body (104) is electrically contactable (via Fig. 1A: 120 & 122, paragraphs [0024]-[0025]) from an outside.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “wherein the carrier and the cover plate are connected to each other by a surrounding metal frame and, together with the metal frame, form a hermetically sealed interior space, and wherein the carrier has at least two through-connections through which the at least one light-emitting semiconductor body is electrically contactable from an outside” teachings of Chen to the device of Yu as previously modified by Scotch because Scotch discloses in paragraph [0034] that sealed metal vias, as known in the art, may be used to electrically connect through the hermetic exterior shell to the interior for electrical connection. 
Regarding Claim 2, Yu as previously modified teaches the device according to claim 1, wherein the cover plate (101) comprises sapphire (paragraph [0042]).
Regarding Claim 3, Yu as previously modified teaches the device according to claim 1, wherein the cover plate (101) has a surface structure (by broadest reasonable interpretation, a flat surface may be considered a surface structure) on a surface (Fig. 2G: bottom surface) facing the at least one light-emitting semiconductor body (131).
Regarding Claim 4, Yu as previously modified teaches the device according to claim 1, wherein the metal frame (Scotch: 104) is directly adjacent to the cover plate (Scotch: 102).
Regarding Claim 7, Yu as previously modified teaches the device according to claim 1, wherein the at least one light-emitting semiconductor body (Yu: 131) has at least two electrical contacts (Yu: Fig. 2G: 108 & 109, paragraph [0048]) on a side (Yu: Fig. 2G: bottom side) remote from the cover plate (Yu: 101), and wherein each of the at least two electrical contacts (Yu: 108 & 109) is electrically conductively connected to one of the at least two through-connections (Scotch: paragraphs [0022] & [0034], Chen: 124), respectively.
Regarding Claim 8, Yu as previously modified teaches the device according to claim 1, wherein the at least one light-emitting semiconductor body (131) is a flip chip (paragraph [0030]).
Regarding Claim 10, Yu teaches the device according to claim 1, and is silent with respect to wherein at least two light-emitting semiconductor bodies are arranged in the interior space on the cover plate.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “at least two light-emitting semiconductor bodies are arranged in the interior space on the cover plate” teachings of Scotch to the device of Yu because additional light-emitting semiconductor bodies may increase light output and/or allow for multiband light output. Further, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04.VI.B.
Regarding Claim 11, Yu as previously modified teaches the device according to claim 1, wherein the light-emitting device is free of organic materials (paragraph [0042]; no organic materials are disclosed, and therefore the light-emitting device may be considered free of organic materials).
Regarding Claim 16, Yu as previously modified teaches the device according to claim 1, wherein the metal frame (Chen: 106 & 116) comprises a metallization and (Chen: 116) a metallic reinforcing layer (Chen: 106).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. Pub # 2015/0349195) of record in view of Scotch (U.S. Pub # 2007/0080362) of record and Chen (U.S. Pub # 2012/0241938) as applied to claim 1 above, and further in view of Stark (U.S. Pub # 2004/0104460) of record.
Regarding Claim 5, Yu as previously modified by Scotch and Chen teaches the device according to claim 1, wherein the metal frame (Scotch: 104) is soldered to (by broadest reasonable interpretation, the instant limitation “soldered to” is considered a product-by-process limitation, wherein the disclosed metal frame 104 is considered capable of being soldered to the soldered to”; if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see MPEP § 2113) the carrier (Scotch: 106).
	Although the limitation “soldered to” is considered a product-by-process limitation in the rejection over Yu in view of Scotch and Chen, Scotch is silent with respect to a solder element.
Stark discloses a light-emitting device wherein a metal frame (Fig. 27: 2402, paragraph [0333]) is soldered (paragraph [0037]) to a carrier (Fig. 27: 2202, paragraph [0330]).
To the extent that Yu in view of Scotch and Chen is silent with respect to the limitation “soldered,” it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “metal frame is soldered to the carrier” teachings of Stark to the device of Yu in view of Scotch and Chen because Stark discloses in paragraphs [0330]-[0331] that soldering is a means of forming a hermetic seal between a metal frame, a substrate, and a window for forming an optoelectronic device package.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. Pub # 2015/0349195) of record in view of Scotch (U.S. Pub # 2007/0080362) of record and Chen (U.S. Pub # 2012/0241938) as applied to claim 1 above, and further in view of Hirayama (U.S. Pub # 2018/0331250) of record.
Regarding Claim 9, Yu as previously modified by Scotch and Chen teaches the device according to claim 1, wherein the at least one light-emitting semiconductor body is configured to emit light in a UV-C wavelength range during operation.
	Hirayama discloses a light-emitting device wherein at least one light-emitting semiconductor body (Fig. 1: 100, paragraph [0023]) is configured to emit light in a UV-C wavelength range during operation (paragraphs [0002] & [0070]-[0071]).
.

Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (p. 4 line 14-p. 6 line 6), Applicant argues that the prior art of Yu as modified by Scotch fails to teach the limitation “wherein the carrier has at least two through-connections through which the at least one light-emitting semiconductor body is electrically contactable from an outside” as recited in claim 1. Applicant argues that because Scotch teaches a laterally extending “second electrical contact 70” as shown in Figs. 4 and 9 that does not extend through the carrier, therefore Scotch teaches away from forming through-connections extending through the carrier. Applicant concludes that it would not be obvious to modify the prior art of Scotch to include two through-connections since Scotch teaches away from forming through-connections. Applicant’s argument additionally addresses the prior art of Pan referenced in the Advisory Action mailed on October 8, 2020, which is not relied upon in the current rejection of the claims.
Examiner respectfully submits that although Scotch teaches a laterally extending electrical contact, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP § 2123.II. The prior art of Scotch does not disparage the use of a through-connection extending through the carrier. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892